Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in response to Applicant’s amended claims for the application 17/224,945 CON of 14/280,050 filed on 04/07/2021.
Claim 1-20 are cancelled. New Claims 21- 34 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, respectively, of Patent No. US 11068648 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, and 9 of Patent No. US 11068648 B2 contains every element of claims 21, and 29, of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the later application claims and as such are unpatentable over obviousness-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim
17/224,945
Patent No. US 11068648 B2
21 : 1
A method comprising: performing by a processor executing code in a first client computer system: 
accessing a document, accessing a plug-in software component installed on the first client computer system that runs within a document processing suite, 
wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, 
wherein the first and second client computer systems are clients of a remote service provider system; 




dynamically searching for and discovering metadata responsive to the queries and related to the particular document being edited using the document processing suite by accessing the installed plug-in software and, via the installed plug-in software component and the interface, querying data stores, on at least one of the second client computer system, 
wherein the query automatically discovers metadata related to the document, the metadata having related information about the particular document; 

 executing the plug-in software component to actively monitor for changes in previously discovered metadata by querying the data stores on at least second client computer system; and 
displaying the discovered and monitored metadata in a dashboard area of the computer system.
A method comprising: performing by a processor executing code in a first client computer system: 
accessing a document, accessing a plug-in software component installed on the first client computer system that runs within a document processing suite, wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, wherein the first and second client computer systems are clients of a remote service provider system; 
submitting queries to the second client computer system; in response to submitting the queries to the second client computer system, 
dynamically searching for and discovering metadata related to the particular document being edited using the document processing suite by accessing the installed plug-in software and, via the installed plug-in software component and the interface, querying data stores, on at least the second client computer system, 

wherein the query automatically discovers metadata related to the document, the metadata having related information about the particular document; 

executing the plug-in software component to actively monitor for changes in previously discovered metadata by querying the data stores on at least the second client computer system; and 
displaying the discovered and monitored metadata in a dashboard area of the computer system.
22 : 2
22
2
23 : 3
23
3
24 : 4
24
4
25 : 5
25
5
26 : 6
26
6
27 : 7
27
7
28 : 8
28
8
29 : 9
A method of co-authoring a document and discovering metadata and monitoring for changes in the discovered metadata, the method comprising: 
performing by a processor executing code in a first client computer system:
accessing a document,
accessing a plug-in software component installed on the first client computer system that runs within a document processing suite, 
wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, 
wherein the first and second client computer systems are clients of a remote service provider system; 




dynamically searching for and discovering metadata responsive to the queries and related to the particular document being edited using the document processing suite by accessing the installed plug-in software and, via the installed plug-in software component and the interface, querying data stores, on at least one of the second client computer system, 
wherein the query automatically discovers metadata related to the document, the metadata having related information about the particular document; 
 executing the plug-in software component to actively monitor for changes in previously discovered metadata by querying the data stores on at least second client computer system; 

using dashboard area configured to display metadata related to a local document being edited on the first client computer system using a document processing suit, the metadata related to the local document including additional related subject information, related project information, and related author information about an author of the particular document, 
wherein the first client computer system is in communication with a server computing device having a master document copy of the local document stored thereon and with the second client computer system; 
entering user comments on the first client computer system; 
transmitting the user comments to the server computing device; and 
transmitting the user comments from the server computing device to the second client computer system used to edit another local document copy of the master document.
A method of co-authoring a document and discovering metadata and monitoring for changes in the discovered metadata, the method comprising: 
performing by a processor executing code in a first client computer system: 
accessing a document, 
accessing a plug-in software component installed on the first client computer system that runs within a document processing suite, 
wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, 
wherein the first and second client computer systems are clients of a remote service provider system; 
submitting queries to the second client computer system; 
in response to submitting the queries to the second client computer system, dynamically searching for and discovering metadata related to the particular document being edited using the document processing suite by accessing the installed plug-in software and, via the installed plug-in software component and the interface, querying data stores, on at least the second client computer system, 

wherein the query automatically discovers metadata related to the document, the metadata having related information about the particular document; 
executing the plug-in software component to actively monitor for changes in previously discovered metadata by querying the data stores on at least the second client computer system; 
using dashboard area to display metadata related to a local document being edited on the first client computer system using a document processing suite, the metadata related to the local document including additional related subject information, related project information, and related author information about an author of the particular document, 
wherein the first client computer system is in communication with a server computing device having a master document copy of the local document stored thereon and with the second client computer system; 
entering user comments on the first client computer system; 
transmitting the user comments to the server computing device; and 
transmitting the user comments from the server computing device to the second client computer system which is used to edit another local document copy of the master document.
30:10
30
10
31:11
31
11
32:12
32
12
33:13
33
13
34:14
34
14


	Regarding claims 21-34, Claims 1-14 of the U.S. Patent 11068648, recites a method/method of a document co-authoring, comprising instructions as similarly in claims 21-34 of the instant application. It would be obvious to one of ordinary skill in the art before the effective filling date to implement the method of the instant application, by using U.S. Patent 11068648 because it was well known and desire to implement such method.

Examiner Note
	The Examiner cites particular columns, line numbers and/or paragraph numbers
in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-34 are rejected under 35 U.S.C. § 103 as being unpatentable over Bailor et al. (US 20090125518 A1 as “Bailor”) in view of Amijee (US 20140282013 A1, “Amijee”) and in view of Kreiger et al. (US 20080028300 A1 as “Kreiger").
As to the claim 21, Bailor discloses A method comprising: performing by a processor executing code in a first client computer system: 
accessing a document (Bailor: [0040, 0067] teaches that a content lock generated by a first user is displayed to all other users who access the document),  
accessing a plug-in software component installed on the first client computer system that runs within a document processing suite, (Bailor: [0040, 0067] teaches that a content lock generated by a first user is displayed to all other users who access the document… the system memory stores one or more software application, such as accessing an authoring application (i.e. plug-in software component) for creating and editing documents which runs within the MICROSOFT®OFFICE WORD, POWERPOINT® and VISIO® (i.e. document processing suite)).
dynamically searching for and discovering metadata responsive to the queries and related to the particular document being edited using the document processing suite by accessing the installed plug-in software and, via the installed plug-in software component and the interface, querying data stores, on at least one of the second client computer system, (Bailor: [0030, 0067, 0026-28] the user computing devices search and discover the existence of the other editing the document automatically using a word processing application (i.e. installed software) and synchronize updates to the content separately from updates to the metadata. The metadata updates are automatically synchronized among the storage device of the server and user computing devices, whereas content updates from each user computing device are synchronized at the request of the respective user… such as authoring applications for creating and editing documents using MICROSOFT®OFFICE WORD, POWERPOINT® and VISIO® (i.e. document processing suite)… periodically send and obtain the updates generated by the users of the other user devices to the storage device 120 which is a communicatively coupled computing server (i.e. remote service system)).
wherein the query automatically discovers metadata related to the document, the metadata having related information about the particular document; (Bailor: [0089-90, 0095] the first and second computing devices each have discovered the existence of the other even before a coauthoring session of a particular document established… transmitting metadata updates related to the document automatically to each other with updated lock metadata query from lock table via a layer object and sync manager… which polls (i.e. querying), via a sync manager, the remote storage server device to check periodically (i.e. automatically) for metadata updates of the downloaded copy of the document).
executing the plug-in software component to actively monitor for changes in previously discovered metadata by querying the data stores on at least second client computer system; and (Bailor: [0071-73, 0095] FIG. 13 shows a synchronization process (i.e. software component) executed by a user computing device, can send and receive updates while authoring a document. To obtain content updates generated by other users, a poll operation causes the sync manager to contact the storage device periodically (i.e. actively monitor) to obtain an updated download copy of the document being authored and reflects the state of the master copy of the document at the time of download… The first user computing device subsequently polls (i.e. querying) (e.g., via a sync manager) the remote storage server device to check (i.e. monitor for changes) periodically (i.e. actively) for metadata updates from the other user to obtain a new download copy of the document).
However, Bailor may not explicitly disclose all the aspects of the wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, 
Amijee discloses wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, (Amijee: [0094, 0130, 0007] FIG. 5B shows a search box (i.e. interface) enables the user to search (i.e. submit queries) within the contents of whatever collection of data is displayed in the view, which comprises locally stored files, remotely stored files, web-hosted objects, and the like… The data in the library is user-generated content of the present user or of another user (i.e. second client) who has published or shared their library from a remote source on the another user device on a network… accessing the descriptors of slide objects, such as metadata associated… using “add ons” or plugins for presentation application)
Thus, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have recognized that with both Bailor and Amijee disclosing the editing the document, and, when Amijee’s third-party application accessing content from other user was combined with Bailor’s collaborative authoring application, the claimed limitation on wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system would be obvious. The motivation to combine Bailor and Amijee is to provide an independent software platform to enable accessing the files from other user device for object edition to be operated efficiently and independently. (See Amijee [00009]).
However, Bailor in view of Amijee may not explicitly disclose all the aspects of the wherein the first and second client computer systems are clients of a remote service provider system; 
displaying the discovered and monitored metadata in a dashboard area of the computer system.
Krieger discloses wherein the first and second client computer systems are clients of a remote service provider system; (Krieger: [0029-31] service clients have "always on" Internet access to interact with its server over the Web in real time from anywhere at any time… the server is a third-party service provider).
Krieger discloses displaying the discovered and monitored metadata in a dashboard area of the computer system. (Krieger: [0108, 0127] rolling a mouse over a handle tool tip to contain the metadata of the component's XML tagname, and display name with the full monitored component metadata panel (i.e. dashboard area) to appear and display… monitor and display the publication of the component versions (i.e. discovered metadata) compared to the primary one).
Thus, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have recognized that with both Bailor in view of Amijee and Krieger disclosing the discovering the metadata of the document, and, when Krieger’s displaying and monitoring the metadata in display panel was combined with Bailor in view of Amijee’s displaying metadata, the claimed limitation on the searching wherein the first and second client computer systems are clients of a remote service provider system; 
displaying the discovered and monitored metadata in a dashboard area of the computer system would be obvious. The motivation to combine Bailor in view of Amijee and Krieger is to provide the users to maximize efficiency and flexibility for the fragment publishing with various information in a monitored metadata panel. (See Krieger [0010]).

As to the claim 22, Bailor in view of Amijee and Krieger discloses The method of claim 21, further comprising communicating the discovered metadata to at least one remote client computing device. (Bailor: [0026-28] FIG. 1 the authoring system includes at least one user computing device 110n that is communicatively coupled to the storage device of a server computing device and the user computing devices 110A, 110B, 110C, 110D are remote client computing devices).
As to the claim 23, Bailor in view of Amijee and Krieger discloses The method of claim 21, further comprising dynamically discovering additional metadata using an autonomous software agent. (Bailor: [0078] a determination module (i.e. software agent) determines whether the user made any changes (i.e. additional metadata) to the working copy of the document or to the metadata of the document during the edit operation).
As to the claim 24, Bailor in view of Amijee and Krieger discloses The method of claim 21, wherein the metadata is dynamically discovered 2by multiple plug-in components integrated with the document processing suite. (Bailor: [0070, 0067] FIG. 12 shows an authoring system illustrating the synchronization cycle (metadata discovered) dynamically implemented by the authoring application (i.e. plugin component) on the user computing device… integrated with the Microsoft Office Suite).
As to the claim 25, Bailor in view of Amijee and Krieger discloses The method of claim 21, wherein the metadata includes information about 2the location of an original copy of the particular document on a collaboration server. (Bailor: [0073] the storage device is server device includes the collaborative application periodically to obtain an updated download copy of the document being authored… reflects the state of the master copy of the document at the time of download. The master copy is stored (i.e. location) on storage device and may include changes made by other users since the base copy (i.e. original copy) was generated).
As to the claim 26, Bailor in view of Amijee and Krieger discloses The method of claim 21, wherein the particular document is associated 2with a plurality of master copies of the same document stored on servers of unrelated service 3providers. (Bailor: [0084], FIG. 14 shows the first user has created a document and saved an initial draft of the document to a storage device as a master copy… accessed the master copy stored from the storage server (i.e. any service provider). Kreiger: [0019] when companies wish to publish customized documents… the system may easily integrate links to external databases (i.e. unrelated service provider) to drive customization and produce high-quality on-demand print masters quickly and automatically).
As to the claim 27, Bailor in view of Amijee and Krieger discloses The method of claim 26, further comprising merging the plurality of 2master copies to create a single version of the master copy stored on all of the servers. (Bailor: [0105] In FIG. 30 shows the first authoring application receives content updates for the document. The second user has chosen to share content changes with other users and accordingly merged content updates into a master copy of the document (e.g., via one of the synchronization processes)… obtained the updates from the master copy of the document by polling the device storing the master copy to create a single document (i.e. single version of the master copy). Also, Bailor: [0025] the storage device includes one or more storage devices (i.e. storage servers) e.g., a network of computing service devices).
As to the claim 28, Bailor in view of Amijee and Krieger discloses The method of claim 27, wherein the merging of the plurality of master 2copies is under distributed control comprising participation of multiple service providers and 3multiple client computing devices. (Bailor: [0069] The computing device contains communication connections that allow the device to communicate with other computing devices e.g. the storage device of FIG.10, over a network in a distributed computing environment (e.g., an intranet or the Internet). Bailor also: [0022] FIGS. 14-26 are schematic block diagrams with the master copy to be merged for the caches stored on a first computing device, a first user computing device, and a second user computing device (i.e. multiple client devices with plurality of master copies) at different points in time during a collaborative authoring session in which a first user and a second user of the first and second user computing devices edit a document concurrently in accordance with the principles of the present disclosure).
As to the claim 29, Bailor discloses A method of co-authoring a document and discovering metadata and monitoring for changes in the discovered metadata, the method comprising: 
performing by a processor executing code in a first client computer system:
accessing a document (Bailor: [0040, 0067] teaches that a content lock generated by a first user is displayed to all other users who access the document),
accessing a plug-in software component installed on the first client computer system that runs within a document processing suite, (Bailor: [0040, 0067] teaches that a content lock generated by a first user is displayed to all other users who access the document… the system memory stores one or more software application, such as accessing an authoring application (i.e. plug-in software component) for creating and editing documents which runs within the MICROSOFT®OFFICE WORD, POWERPOINT® and VISIO® (i.e. document processing suite)).
dynamically searching for and discovering metadata responsive to the queries and related to the particular document being edited using the document processing suite by accessing the installed plug-in software and, via the installed plug-in software component and the interface, querying data stores, on at least one of the second client computer system, (Bailor: [0030, 0067, 0026-28] the user computing devices search and discover the existence of the other editing the document automatically using a word processing application (i.e. installed software) and synchronize updates to the content separately from updates to the metadata. The metadata updates are automatically synchronized among the storage device of the server and user computing devices, whereas content updates from each user computing device are synchronized at the request of the respective user… such as authoring applications for creating and editing documents using MICROSOFT®OFFICE WORD, POWERPOINT® and VISIO® (i.e. document processing suite)… periodically send and obtain the updates generated by the users of the other user devices to the storage device 120 which is a communicatively coupled computing server (i.e. remote service system)).
wherein the query automatically discovers metadata related to the document, the metadata having related information about the particular document; (Bailor: [0089-90, 0095] the first and second computing devices each have discovered the existence of the other even before a coauthoring session of a particular document established… transmitting metadata updates related to the document automatically to each other with updated lock metadata query from lock table via a layer object and sync manager… which polls (i.e. querying), via a sync manager, the remote storage server device to check periodically (i.e. automatically) for metadata updates of the downloaded copy of the document).
executing the plug-in software component to actively monitor for changes in previously discovered metadata by querying the data stores on at least second client computer system; (Bailor: [0071-73, 0095] FIG. 13 shows a synchronization process (i.e. software component) executed by a user computing device, can send and receive updates while authoring a document. To obtain content updates generated by other users, a poll operation causes the sync manager to contact the storage device periodically (i.e. actively monitor) to obtain an updated download copy of the document being authored and reflects the state of the master copy of the document at the time of download… The first user computing device subsequently polls (i.e. querying) (e.g., via a sync manager) the remote storage server device to check (i.e. monitor for changes) periodically (i.e. actively) for metadata updates from the other user to obtain a new download copy of the document).
the metadata related to the local document including additional related subject information, related project information, and related author information about an author of the particular document, (Bailor: [0073] the storage device 1020 is server device with the master copy of document includes the collaborative application periodically to obtain an updated download copy of the document being authored from the local cache (i.e. local document) of the client device).
wherein the first client computer system is in communication with a server computing device having a master document copy of the local document stored thereon and with the second client computer system; (Bailor: [0073] the storage device 1020 is server device with the master copy of document includes the collaborative application periodically to obtain an updated download copy of the document being authored from the local cache (i.e. local document) of the client device).
entering user comments on the first client computer system; (Bailor: [0060, 0068] the first user’s computing device 910 has input device 930… annotating (i.e. comments) the first user’s copy of the document to indicate which content has changed).
transmitting the user comments to the server computing device; and (Bailor: [0090] FIG. 16 shows the first and second computing devices each have discovered the existence of the other… has begun transmitting metadata updates automatically to each other thru the storage server).
transmitting the user comments from the server computing device to the second client computer system used to edit another local document copy of the master document. (Bailor: [0060, 0090] FIG. 16 shows the first and second computing devices each have discovered the existence of the other… has begun transmitting metadata updates automatically to each other thru the storage server… including additional annotations (i.e. comments) indicate which users made which changes… synchronization process completes between the user copy and the updates).
However, Bailor may not explicitly disclose all the aspects of the wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, 
using dashboard area configured to display metadata related to a local document being edited on the first client computer system using a document processing suit,
Amijee discloses wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system, (Amijee: [0094, 0130, 0007] FIG. 5B shows a search box (i.e. interface) enables the user to search (i.e. submit queries) within the contents of whatever collection of data is displayed in the view, which comprises locally stored files, remotely stored files, web-hosted objects, and the like… The data in the library is user-generated content of the present user or of another user (i.e. second client) who has published or shared their library from a remote source on the another user device on a network… accessing the descriptors of slide objects, such as metadata associated… using “add ons” or plugins for presentation application). 
Amijee discloses using dashboard area configured to display metadata related to a local document being edited on the first client computer system using a document processing suit, (Amijee: [0117, 0130] FIG. 10B shows a side panel (i.e. dashboard area) displays a speaker notes file being edited on a client device according to the sequence order of a live story path, such that metadata associated descriptors are visible in a side panel of the display as a cascade of text strings ordered according to the projected story path, and according to the actual story path up to the present point in the presentation software package like Microsoft’s Power Point or Visio).
Thus, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have recognized that with both Bailor and Amijee disclosing the editing the document, and, when Amijee’s third-party application accessing content from other user was combined with Bailor’s collaborative authoring application, the claimed limitation on wherein the plug-in software component includes at least one interface to submit queries through to a second client computer system to receive and access metadata associated with the document from the second client computer system,
using dashboard area configured to display metadata related to a local document being edited on the first client computer system using a document processing suit would be obvious. The motivation to combine Bailor and Amijee is to provide an independent software platform to enable accessing the files from other user device for object edition to be operated efficiently and independently. (See Amijee [00009]).
However, Bailor in view of Amijee may not explicitly disclose all the aspects of the wherein the first and second client computer systems are clients of a remote service provider system; (Krieger: [0029-31] service clients have "always on" Internet access to interact with its server over the Web in real time from anywhere at any time… the server is a third-party service provider).
Thus, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have recognized that with both Bailor in view of Amijee and Krieger disclosing the discovering the metadata of the document, and, when Krieger’s displaying and monitoring the metadata in display panel was combined with Bailor in view of Amijee’s displaying metadata, the claimed limitation on the searching wherein the first and second client computer systems are clients of a remote service provider system would be obvious. The motivation to combine Bailor in view of Amijee and Krieger is to provide the users to maximize efficiency and flexibility for the fragment publishing with various information in a monitored metadata panel. (See Krieger [0010]).
As to the claim 30, Bailor in view of Amijee and Krieger discloses the method claim 29, further comprising using a dashboard button to activate the dashboard area. (Kreiger: [0098] a user interface as shown in FIG. 20, a structure bar 20 for graphically displaying structural information about the metadata of content in the display panel (i.e. dashboard area)… includes a toolbar with various control buttons (i.e. dashboard buttons) and icons).
As to the claim 31, Bailor in view of Amijee and Krieger discloses the method claim 29, further comprising identifying comments of a particular user using a particular color. (Bailor: [0104] in FIG. 29, the nametag includes text identifying the second user and an icon. The icon with text can further identify a user by color, symbol, or other graphic).
Regarding claims 32, and 34, these claims recite the co-authoring method performed by the method of claims 23, and 24, respectively; therefore, the same rationale of rejection is applicable.
As to the claim 33, Bailor in view of Amijee and Krieger discloses The method of claim 32, wherein the metadata is obtained from a plurality of remote sources unassociated with the server computing device and the first and the second 3client computer systems. (Amijee: [0024, 0103] provides unprecedented power and utility in its graphical user interface, enabling presenters to assemble content quickly from multiple and diverse sources (such as the included media libraries, external drives and libraries; the Internet and the Cloud) (i.e. unassociated server)… a library stored on a remote server, or on the world wide web, and text from third party applications).

Conclusion
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176